RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1362-20

D.H.,1

          Plaintiff-Respondent,

v.

T.B.,

     Defendant-Appellant.
__________________________

                   Submitted November 9, 2021 – Decided January 10, 2022

                   Before Judges Hoffman, Geiger and Susswein.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Burlington County,
                   Docket No. FV-03-1094-21.

                   Hark & Hark, attorneys for appellant (Michael J. Collis,
                   on the brief).

                   Respondent has not filed a brief.

PER CURIAM

1
     In accordance with Rule 1:38-3(d)(10), we identify the parties by initials.
      Defendant T.B. appeals from the final restraining order (FRO) entered

against her on January 12, 2021, pursuant to the Prevention of Domestic

Violence Act (Act), N.J.S.A. 2C:25-17 to -35. We have carefully reviewed the

record in view of the applicable legal principles and find that the trial court

properly considered the relevant facts and circumstances. For the reasons that

follow, we affirm.

                                       I.

      On January 4, 2021, plaintiff D.H. filed a domestic violence complaint

and obtained a temporary restraining order (TRO) against defendant based upon

events that occurred over the previous weeks. On January 12, 2021, a trial on

the FRO was held, during which plaintiff and defendant both testified.

      We derive the following facts from the record. Plaintiff and defendant

were involved in a romantic relationship between March and December 2020.

Both plaintiff and defendant work as parole agents for the Commonwealth of

Pennsylvania. On December 26, 2020, defendant called plaintiff "over thirty

times" and showed up to her house unannounced and uninvited. At the time,

plaintiff was at her home with another female friend.

      Plaintiff testified that December 27, 2020, was a "relatively normal day"

and that defendant apologized for her actions on the 26th. On December 28,


                                                                          A-1362-20
                                       2
2020, plaintiff found defendant's phone in plaintiff's car. According to plaintiff,

the parties then exchanged a few "back and forths" regarding the return of the

cell phone, culminating in defendant "freaking out," and calling their employer

to state that plaintiff had her phone and was not returning it.           Plaintiff

subsequently met with defendant and returned the phone. Upon return of the

phone, plaintiff received a text message from defendant stating that "[plaintiff]

could be dead to her."       According to plaintiff, she took this to mean the

relationship was over.

      Later that day, on December 28th, plaintiff found that her car tires had

been slashed. Plaintiff informed her work supervisor, and together they viewed

a security video of the incident. The footage was not produced at trial; however,

plaintiff testified that, while viewing the video, she saw defendant kneeling

down around her tires.

      On December 30, 2020, plaintiff and defendant exchanged text messages

discussing the tire slashing incident. Defendant wrote "I apologize Dia. You'll

have your . . . money by Monday." Plaintiff submits that defendant's apology

and offer to pay, coupled with the lack of an express denial, constitutes an

admission. Notwithstanding her apology and offer to pay, defendant testified

that she did not slash plaintiff's tires.


                                                                              A-1362-20
                                            3
      On January 4, 2021, following the tire slashing incident, a workplace

meeting was held between defendant and her supervisor. After the meeting,

plaintiff received phone calls and text messages from defendant; in one text

message, defendant stated "[y]ou think you're funny bitch? My job? Let's play."

In addition, defendant returned to plaintiff's house unannounced, walked up to

plaintiff's front door, and knocked. Based on these developments, plaintiff

decided to seek a restraining order.

      At the conclusion of the FRO trial, the judge found that plaintiff was more

credible than defendant with respect to the tire slashing incident and concluded

that defendant committed the predicate acts of harassment and criminal

mischief.   The judge found a "legitimate inference" could be made that

defendant slashed plaintiff's tires. In addition, the judge found that an FRO was

necessary to prevent further abuse.

      The judge explained that he did not afford much weight to plaintiff's

characterization of the security video; however, he found that defendant's text

messages, in which defendant apologized and offered to pay for the tires, were

"damning" and allowed him to infer that defendant slashed plaintiff's tires. The

judge ultimately found the tire slashing to constitute a "clear escalation" in the

relationship and demonstrated an intent to harass. This appeal followed.


                                                                             A-1362-20
                                        4
                                       II.

      On appeal, defendant contends that plaintiff failed to prove the necessary

elements of the predicate act of harassment. Namely, defendant argues there is

no evidence showing that defendant's conduct was purposeful or intentional.

Defendant also argues that the trial judge abused his discretion in finding that

the FRO was necessary to prevent further abuse.

      We begin our consideration of defendant's arguments by acknowledging

the legal principles governing this appeal.       Our review is limited when

considering an FRO issued by the trial judge. We must "accord substantial

deference to Family Part judges, who routinely hear domestic violence cases and

are 'specially trained to detect the difference between domestic violence and

more ordinary differences that arise between couples."' C.C. v. J.A.H., 463 N.J.

Super. 419, 428 (App. Div. 2020) (quoting J.D. v. M.D.F., 207 N.J. 458, 482

(2011)).

      Moreover, "[d]eference is especially appropriate 'when the evidence is

largely testimonial and involves questions of credibility.'" Cesare v. Cesare,

154 N.J. 394, 412 (1998) (quoting In re Return of Weapons to J.W.D., 149

N.J.108, 117 (1997)). The trial court "has a better perspective than a reviewing

court in evaluating the veracity of witnesses" because the "trial court hears the


                                                                            A-1362-20
                                       5
case, sees and observes the witnesses, [and] hears them testify." Ibid. (alteration

in original) (quoting Pascale v. Pascale, 113 N.J. 20, 33 (1998)) (internal

quotation marks omitted). Accordingly, we will not disturb the factual findings

of the trial judge unless they are so "manifestly unsupported by or inconsistent

with the competent, relevant and reasonably credible evidence as to offend the

interests of justice." C.C., 463 N.J. Super at 428 (quoting S.D. v. M.J.R., 415

N.J. Super. 417, 429 (App. Div. 2010)).

      The Prevention of Domestic Violence Act (the Act) authorizes courts to

issue restraining orders against a person "after a finding . . . is made that an act

of domestic violence was committed by that person." N.J.S.A. 2C:25-29(a). An

FRO may issue if two criteria are met. Silver v. Silver, 387 N.J. Super. 112, 125

(App. Div. 2006).       The plaintiff seeking the FRO must prove, by a

preponderance of the evidence, that (1) "one or more of the predicate acts set

forth in N.J.S.A. 2C:25-19(a) has occurred"; and (2) that the order is necessary

to protect plaintiff from immediate danger or to prevent further abuse. Id. at

125, 127.

      Harassment, prohibited by N.J.S.A. 2C:33-4, constitutes a predicate act of

domestic violence. N.J.S.A. 2C:25-19(a)(13); J.D., 207 N.J. at 475. Under the




                                                                               A-1362-20
                                         6
Act, a person commits the predicate act of harassment "if, with purpose to harass

another," he or she:

                  a. Makes, or causes to be made, a communication
                     or communications anonymously or at
                     extremely inconvenient hours, or in
                     offensively coarse language, or any other
                     manner likely to cause annoyance or alarm;

                  b. Subjects another to striking, kicking, shoving,
                     or other offensive touching, or threatens to do
                     so; or

                  c. Engages in any other course of alarming
                     conduct or of repeatedly committed acts with
                     purpose to alarm or seriously annoy such other
                     person.

                  [N.J.S.A. 2C:33-4.]

"A finding of a purpose to harass may be inferred from the evidence presented ,"

informed by "[c]ommon sense and experience[.]" State v. Hoffman, 149 N.J.

564, 577 (1997). "[W]hether a particular series of events rises to the level of

harassment or not is fact-sensitive." J.D., 207 at 484.

      Guided by these principles, we find no error in the trial judge's

determination that defendant committed the predicate act of harassment. The

judge found that defendant engaged in repeated conduct meant to alarm or

seriously annoy plaintiff. See N.J.S.A. 2C:33-4(c). The judge's finding that

defendant acted with a purpose to harass was based on his assessment of

                                                                            A-1362-20
                                        7
defendant's credibility and the parties' testimony.       Furthermore, the judge

reasonably inferred that defendant slashed plaintiff's tires, based on defendant's

apology and offer to pay for the tires.

      In addition, the trial judge found that defendant's repeated text messages

and phone calls, along with showing up at plaintiff's home unannounced,

demonstrated an intent to harass. Considering our deference to findings based

largely on testimonial evidence and issues of credibility, we discern no basis to

disturb the judge's determination that defendant harassed plaintiff. See Cesare,

154 N.J. at 412.

      Of note, defendant does not challenge the trial judge's finding that the act

of slashing plaintiff's tires constituted criminal mischief. Since defendant has

not offered any argument regarding the criminal mischief finding, we deem the

issue waived. See In re Bloomingdale Convalescent Ctr., 233 N.J. Super. 46,

48 n.1 (App. Div. 1989) (the court will not decide an issue not briefed).

      Defendant next contends that the trial judge abused his discretion in

finding that the FRO was necessary to prevent further abuse.             Defendant

maintains that plaintiff failed to tell defendant to "stop texting her, calling her,

or showing up at her house," and that if she had done so, defendant would have

stopped.


                                                                               A-1362-20
                                          8
      If a predicate act has been proven, the court must next determine whether

a restraining order is necessary for plaintiff's protection. C.C., 363 N.J. Super.

at 429 (citing J.D., 207 N.J. at 475-76). When evaluating the necessity of an

FRO, the issuing court, "must at least consider" the parties' history of domestic

violence, although such a history is not a prerequisite for issuing an FRO.

Cesare, 154 at 402.

      Here, the trial judge found that defendant engaged in a "pattern of

escalation," specifically through repeated phone calls, text messages, slashing

of plaintiff's car tires, and showing up at plaintiff's house. The judge considered

the absence of a domestic violence history between plaintiff and defendant, but

also acknowledged that there was a history of "domestic contretemps," stating

that "when it's good, it's good, when it's not good, it's not good." Although not

reaching the level of "domestic violence," the judge appropriately found that

based on the parties' contentious history, culminating in defendant slashing

plaintiff's tires, plaintiff required protection to prevent further abuse.

      Moreover, defendant's contention that – had plaintiff asked defendant to

stop interacting with her, she would have stopped – is meritless and

unconvincing. As the trial judge explained, plaintiff did not have to "spell out"

that she did not want defendant around, after ignoring upwards of thirty phone


                                                                              A-1362-20
                                          9
calls and text messages sent by defendant. We conclude that the need for an

FRO to prevent further abuse was clear, given the escalating nature of

defendant's actions.

      Affirmed.




                                                                      A-1362-20
                                    10